FILED
                                                                                 Jan 30, 2020
                                                                                 12:16 PM(CT)
                                                                                  TENNESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Maikel Reazkallah                             ) Docket No. 2018-06-2210
                                              )
v.                                            ) State File No. 80107-2018
                                              )
Imperial Guard & Detective                    )
Service, Inc., et al.                         )
                                              )
                                              )
Appeal from the Court of Workers’             )
Compensation Claims                           )
Kenneth M. Switzer, Chief Judge               )

                                Affirmed and Remanded

In this interlocutory appeal, the employee appeals the trial court’s order denying his
request for medical treatment for alleged injuries to his legs and for temporary partial
disability benefits. The employee was assaulted while in the course of his employment
and was provided authorized care. He later asserted injuries to additional body parts and
reasserted an entitlement to temporary disability benefits. Following an expedited
hearing, the trial court found the employee had not presented sufficient evidence to entitle
him to the requested benefits. The employee has appealed. Having carefully reviewed
the record, we affirm the trial court’s decision and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley joined. Judge Pele I. Godkin did not participate.

Maikel Reazkallah, La Vergne, Tennessee, employee-appellant, pro se

David Weatherman, Nashville, Tennessee, for the employer-appellee, Imperial Guard &
Detective Service, Inc.




                                             1
                                     Memorandum Opinion 1

       Maikel Reazkallah (“Employee”) was employed as a security guard by Imperial
Guard and Detective Service (“Employer”). 2 On April 21, 2018, Employee was assaulted
while in the course of his employment, initially alleging injuries to his right hand and left
knee. The claim was accepted as compensable, and Employer provided some medical
treatment with Dr. Michael Ladouceur. In a prior expedited hearing, Employee requested
certain medical benefits, including payment of an outstanding medical bill, which
Employer agreed to provide. Employee also requested temporary disability benefits in
the prior hearing as his hours had been reduced and, ultimately, he had been terminated.
Because he acknowledged at the hearing that his reduced hours and subsequent
termination were unrelated to his work injury, the trial court denied Employee’s request
for temporary disability benefits. That order was not appealed.

       Employee requested a second expedited hearing, seeking to compel Employer to
provide medical treatment for injuries to both legs and to pay temporary partial disability
benefits. Upon review of the medical records entered into evidence, the trial court
concluded that, other than Employee’s testimony, there was no evidence that the need for
additional medical treatment, if any, arose primarily from the work incident.
Additionally, the court reiterated its prior finding that Employee’s reduced wages and
subsequent termination were unrelated to his work injury and denied Employee’s request
for temporary partial disability benefits.

        Employee filed a notice of appeal, alleging a video recording existed that would
establish he suffered injuries to both legs and stating that he would submit medical
documentation supporting his request for additional medical care. On November 22,
2019, Employee filed a request for an extension of time until January 15, 2020, to allow
him to submit the purported video of the incident and additional medical reports.
Considering the motion as one to supplement the record, we remanded the case to the
trial court to rule on Employee’s request. The trial court denied Employee’s motion to
supplement the record, and the appeal proceeded in due course.

       It is unclear what relief Employee seeks on appeal, as he has raised no reviewable
issues in his notice of appeal and has filed no brief on appeal. It appears that he wishes to
submit additional proof, which the trial court has declined to accept to date. As we have
explained previously, we will not consider evidence not presented to and considered by

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
2
 We have not been provided a transcript or a joint statement of the evidence. Thus, we have gleaned the
facts from the pleadings, other filings, and the trial court’s order.
                                                   2
the trial court. See Hadzic v. Averitt Express, No. 2014-02-0064, 2015 TN Wrk. Comp.
App. Bd. LEXIS 14, at *13 n.4 (Tenn. Workers’ Comp. App. Bd. May 18, 2015) (“[W]e
will not consider on appeal testimony, exhibits, or other materials that were not properly
admitted into evidence at the hearing before the trial judge.”).

       Moreover, Employee has not filed a transcript of the hearing or a joint statement
of the evidence. See Tenn. Comp. R. & Regs. 0800-02-22-.02(1) (2018). Accordingly,
we must presume the trial judge’s factual findings are supported by the record. Hale v.
Prime Pkg. & Label, No. 2015-06-0150, 2015 TN Wrk. Comp. App. Bd. LEXIS 22, at
*13 (Tenn. Workers’ Comp. App. Bd. July 16, 2015). See also, Sneed v. Bd. of Prof’l
Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the
role of the courts, trial or appellate, to research or construct a litigant’s case or arguments
for him or her.”).

       It is not our role to search the record for possible errors or to formulate
Employee’s legal arguments in favor of his position where he has provided no
meaningful argument or authority to support his position. Cosey v. Jarden Corp., No.
2017-01-0053, 2019 TN Wrk. Comp. App. Bd. LEXIS 3, at *8 (Tenn. Workers’ Comp.
App. Bd. Jan. 15, 2019). Were we to search the record for possible errors and raise issues
and arguments for Employee, we would be acting as his counsel, which the law prohibits.
Webb v. Sherrell, No. E2013-02724-COA-R3-CV, 2015 Tenn. App. LEXIS 645, at *5
(Tenn. Ct. App. Aug. 12, 2015).

       We note that Employee is self-represented in this appeal, as he was in the trial
court. Parties who decide to represent themselves are entitled to fair and equal treatment
by the courts. Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000).
However, as explained by the Court of Appeals,

       courts must also be mindful of the boundary between fairness to a pro se
       litigant and unfairness to the pro se litigant’s adversary. Thus, the courts
       must not excuse pro se litigants from complying with the same substantive
       and procedural rules that represented parties are expected to observe. . . .
       Pro se litigants should not be permitted to shift the burden of the litigation
       to the courts or to their adversaries.

Hessmer v. Hessmer, 138 S.W.3d 901, 903-04 (Tenn. Ct. App. 2003) (citations omitted).

       For the foregoing reasons, we affirm the decision of the trial court and remand the
case. Costs on appeal are taxed to Employee.




                                              3
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Maikel Reazkallah                                      )     Docket No. 2018-06-2210
                                                       )
v.                                                     )     State File No. 80107-2018
                                                       )
Imperial Guard & Detective                             )
Service, Inc., et al.                                  )
                                                       )
                                                       )
Appeal from the Court of Workers’                      )
Compensation Claims                                    )
Kenneth M. Switzer, Chief Judge                        )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 30th day
of January, 2020.


 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Maikel Reazkallah                                 X                 X     456 Cedar Park Circle
                                                                           LaVergne, TN 37086
                                                                           maikel.reazkallah@yahoo.com
 David Weatherman                                                    X     david.weatherman@zurichna.com
                                                                           christi.thomas@zurichna.com
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov